Citation Nr: 0531724	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  04-25 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury, claimed as a right foot fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from July 1978 to January 
1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Wilmington, Delaware, Regional Office (RO) which denied 
service connection for a right ankle sprain.  In November 
2004, the veteran was afforded a video hearing before the 
undersigned Acting Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that he sustained a right ankle and/or 
foot injury during service, while playing basketball.  His 
service medical records corroborate his allegation and show 
extended treatment for his injury.  In his December 2002 
notice of disagreement, the veteran conveyed that he 
continued to experience chronic right ankle pain.  At the 
November 2004 video hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that he 
self-treated his chronic right ankle and foot complaints with 
ice and rest.  

The accredited representative advanced at the hearing that: 
the veteran was treated for the claimed disability at Ireland 
Army Hospital, Fort Knox, Kentucky, during active service and 
at the Wilmington, Delaware, VA Medical Center following 
service separation; the clinical documentation of such 
treatment was not of record; and the veteran had been 
unsuccessful in obtaining a VA examination for compensation 
purposes to determine the nature and severity of his chronic 
right lower extremity injury residuals.  

Generally, VA should obtain all relevant military and VA 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  When a veteran identifies clinical 
treatment associated with specific military facilities, the 
VA has a duty to either undertake an exhaustive record search 
or explain why such action is not justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 264 (1992).   

The veteran has not been afforded a VA examination for 
compensation purposes to determine the nature and severity of 
his claimed chronic right lower extremity injury residuals.  
The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, this case is REMANDED for the following action:  

1.  Request that a search be made of the 
records of the Ireland Army Hospital, 
Fort Knox, Kentucky, for any 
documentation pertaining to treatment of 
the veteran between July 1978 to January 
1984.  All material produced by the 
requested search should be incorporated 
into the record.  If no records are 
located, a written statement to that 
effect should be incorporated into the 
claims file.  

2.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment for right ankle 
and/or foot problems, including that 
provided at the Wilmington, Delaware, VA 
Medical Center, not already of record, be 
forwarded for incorporation into the 
record.  

3.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his claimed chronic right 
lower extremity injury residuals.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic right ankle and/or right foot 
disability had its onset during active 
service; is etiologically related to the 
veteran's inservice right ankle injury; 
and/or is in any other way causally 
related to active service.  

Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

4.  Then readjudicate the veteran's 
entitlement to service connection for 
residuals of a right ankle and/or foot 
injury.  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




_________________________________________________
K. PARAKKAL 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


